Case 3:17-cv-00072-NKM-JCH Document 1004 Filed 08/11/21 Page 1 of 5 Pageid#: 16811




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

     ELIZABETH SINES, SETH WISPELWEY,
     MARISSA BLAIR, APRIL MUNIZ, MARCUS
     MARTIN, NATALIE ROMERO, CHELSEA
     ALVARADO, THOMAS BAKER and JOHN
     DOE,
                                                           Civil Action No. 3: 17-cv-00072-NKM
                         Plaintiffs,
     v.

     JASON KESSLER, et al.,

                         Defendants.



    PLAINTIFFS’ MOTION TO SEAL THEIR MOTION FOR SANCTIONS AGAINST
   DEFENDANT JAMES ALEX FIELDS, JR. AND SELECTED SUPPORTING EXHIBITS
          On August 11, 2021, Plaintiffs Elizabeth Sines, Seth Wispelwey, Marisa Blair, April

   Muniz, Marcus Martin, Natalie Romero, Chelsea Alvarado, John Doe, and Thomas Baker

   (“Plaintiffs”), by and through their counsel, filed a redacted Motion for Sanctions against

   Defendant James Alex Fields, Jr. (“Plaintiffs’ Motion”). For the reasons set forth below, Plaintiffs

   respectfully request that the Court enter the proposed order sealing their unredacted Motion, as

   well as their unredacted Appendix B and supporting Exhibits 7, 8, and 19-24, which were

   submitted conditionally under seal to the Court pursuant to W.D. Va. Local Rule 9.

          Exhibits 7, 8, and 19-21 were designated as Confidential by the Federal Bureau of

   Investigation and the Department of Justice pursuant to the Agreed Privacy Protective Order,

   entered on September 22, 2020 (ECF No. 882, the “Privacy Protective Order”), and contain

   Protected Information as defined by the terms of the Privacy Protective Order. Further, Exhibits

   22-24 were designated as Confidential by Plaintiffs pursuant to the Order for the Production of
Case 3:17-cv-00072-NKM-JCH Document 1004 Filed 08/11/21 Page 2 of 5 Pageid#: 16812




   Documents and Exchange of Confidential Information entered on January 3, 2018 (ECF No. 167,

   the “Protective Order”). For the reasons set forth herein, Plaintiffs request that their unredacted

   Motion and Appendix B, as well as supporting Exhibits 7, 8, and 19-24 be sealed in accordance

   with W.D. Va. Local Rule 9, the Privacy Protective Order, and the Protective Order.


   Dated: August 11, 2021                               Respectfully submitted,

                                                        /s/ David E. Mills
                                                        David E. Mills (pro hac vice)
                                                        Joshua M. Siegel (VSB 73416)
                                                        Caitlin B. Munley (pro hac vice)
                                                        Samantha A Strauss (pro hac vice)
                                                        COOLEY LLP
                                                        1299 Pennsylvania Avenue, NW
                                                        Suite 700
                                                        Washington, DC 20004
                                                        Telephone: (202) 842-7800
                                                        Fax: (202) 842-7899
                                                        dmills@cooley.com
                                                        jsiegel@cooley.com
                                                        cmunley@cooley.com
                                                        sastrauss@cooley.com
Case 3:17-cv-00072-NKM-JCH Document 1004 Filed 08/11/21 Page 3 of 5 Pageid#: 16813




   Of Counsel:

    Roberta A. Kaplan (pro hac vice)     Karen L. Dunn (pro hac vice)
    Julie E. Fink (pro hac vice)         William A. Isaacson (pro hac vice)
    Gabrielle E. Tenzer (pro hac vice)   Jessica E. Phillips (pro hac vice)
    Joshua A. Matz (pro hac vice)        PAUL WEISS RIFKIND WHARTON &
    Michael L. Bloch (pro hac vice)      GARRISON LLP
    Emily C. Cole (pro hac vice)         2001 K Street, NW
    Alexandra K. Conlon (pro hac vice)   Washington, DC 20006-1047
    Jonathan R. Kay (pro hac vice)       Telephone: (202) 223-7300
    Benjamin D. White (pro hac vice)     Fax: (202) 223-7420
    Yotam Barkai (pro hac vice)          kdunn@paulweiss.com
    KAPLAN HECKER & FINK, LLP            wisaacson@paulweiss.com
    350 Fifth Avenue, Suite 7110         jphillips@paulweiss.com
    New York, NY 10118
    Telephone: (212) 763-0883            Katherine M. Cheng (pro hac vice)
    rkaplan@kaplanhecker.com             BOIES SCHILLER FLEXNER LLP
    jfink@kaplanhecker.com               55 Hudson Yards, 20th Floor
    gtenzer@kaplanhecker.com             New York, NY 10001
    jmatz@kaplanhecker.com               Telephone: (212) 446-2300
    mbloch@kaplanhecker.com              Fax: (212) 446-2350
    ecole@kaplanhecker.com               kcheng@bsfllp.com
    aconlon@kaplanhecker.com
    jkay@kaplanhecker.com                Robert T. Cahill (VSB 38562)
    bwhite@kaplanhecker.com              COOLEY LLP
    ybarkai@kaplanhecker.com             11951 Freedom Drive, 14th Floor
                                         Reston, VA 20190-5656
    Alan Levine (pro hac vice)
                                         Telephone: (703) 456-8000
    Daniel P. Roy III (pro hac vice)
    Amanda L. Liverzani (pro hac vice)
                                         Fax: (703) 456-8100
    COOLEY LLP                           rcahill@cooley.com
    55 Hudson Yards
    New York, NY 10001                   J. Benjamin Rottenborn (VSB No. 84796)
    Telephone: (212) 479-6260            Woods Rogers PLC
    Fax: (212) 479-6275                  10 South Jefferson Street, Suite 1400
    alevine@cooley.com                   Roanoke, Va. 24011
    droy@cooley.com                      Tel: (540) 983-7600
    aliverzani@cooley.com                Fax: (540) 983-7711
                                         brottenborn@woodsrogers.com

                                         Counsel for Plaintiffs
Case 3:17-cv-00072-NKM-JCH Document 1004 Filed 08/11/21 Page 4 of 5 Pageid#: 16814




                                        CERTIFICATE OF SERVICE

          I hereby certify that on August 11, 2021, I filed the foregoing with the Clerk of Court
   through the CM/ECF system, which will send a notice of electronic filing to:

    Justin Saunders Gravatt                               James E. Kolenich
    David L. Hauck                                        Kolenich Law Office
    David L. Campbell                                     9435 Waterstone Blvd. #140
    Duane, Hauck, Davis & Gravatt, P.C.                   Cincinnati, OH 45249
    100 West Franklin Street, Suite 100                   jek318@gmail.com
    Richmond, VA 23220
    jgravatt@dhdglaw.com                                  Bryan Jones
    dhauck@dhdglaw.com                                    106 W. South St., Suite 211
    dcampbell@dhdglaw.com                                 Charlottesville, VA 22902
                                                          bryan@bjoneslegal.com
    Counsel for Defendant James A. Fields, Jr.
                                                          Counsel for Defendants Michael Hill,
    W. Edward ReBrook                                     Michael Tubbs, and League of the South
    The ReBrook Law Office
    6013 Clerkenwell Court                                Elmer Woodard
    Burke, VA 22015                                       5661 US Hwy 29
    edward@rebrooklaw.com                                 Blairs, VA 24527
    rebrooklaw@gmail.com                                  isuecrooks@comcast net

    Counsel for Defendants National Socialist Movement,   Counsel for Defendants Matthew Parrott,
    Nationalist Front and Jeff Schoep                     Traditionalist Worker Party, Jason Kessler, Nathan
                                                          Damigo, and Identity Europa, Inc. (Identity Evropa)



          I further hereby certify that on August 11, 2021, I also served the foregoing upon
   following pro se defendants, via electronic mail, as follows:

    Matthew Heimbach                                      Vanguard America
    matthew.w heimbach@gmail.com                          c/o Dillon Hopper
                                                          dillon_hopper@protonmail.com
    Richard Spencer
    richardbspencer@gmail.com                             Elliott Kline
    richardbspencer@icloud.com                            eli.f mosley@gmail.com
                                                          deplorabletruth@gmail.com
    Robert Ray                                            eli.r kline@gmail.com
    azzmador@gmail.com
Case 3:17-cv-00072-NKM-JCH Document 1004 Filed 08/11/21 Page 5 of 5 Pageid#: 16815




          I further hereby certify that on August 11, 2021, I also served the foregoing upon
   following pro se defendant, via first class mail, as follows:

   Christopher Cantwell
   Christopher Cantwell 00991-509
   USP Marion
   U.S. Penitentiary
   P.O. Box 1000
   Marion, IL 62959


                                                       /s/ David E. Mills
                                                       David E. Mills (pro hac vice)
